                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

JOSE R. GUERRERO-SANCHEZ,

                        Petitioner,                :   Case No. 3:19-cv-037

        - vs -                                         District Judge Walter H. Rice
                                                       Magistrate Judge Michael R. Merz

CHARLES BRADLEY, Warden,
 Pickaway Correctional Institution
                                                   :
                        Respondent.


                                  ORDER FOR ANSWER


        This is an action pursuant to 28 U.S.C. § 2254 for a writ of habeas corpus; Petitioner seeks

release from confinement imposed as part of the judgment of a State court in a criminal action.

The case has been referred to the undersigned United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(b) and the Dayton General Order of Assignment and Reference (General Order Day 13-01).

        Upon preliminary consideration pursuant to Rule 4 of the Rules Governing § 2254 Cases,

the Court finds that it does not plainly appear from the face of the Petition and any exhibits attached

thereto that the Petitioner is not entitled to relief in this Court. Accordingly, it is hereby ORDERED

that Respondent shall, not later than April 1, 2019, file an answer conforming to the requirements

of Rule 5 of the Rules Governing § 2254 Cases. Specifically, said answer shall respond to each

allegation made in the Petition, comply with Rule 5(c) regarding transcripts, raise any affirmative

defense relied on by Respondent, and state whether, from Respondent's perspective, any claim in

the Petition is barred by a failure to exhaust state remedies, a procedural bar, non-retroactivity, or

a statute of limitations.

                                                  1
         This Order does not authorize a motion to dismiss in lieu of an answer. If Respondent

wishes to obtain an adjudication of an affirmative defense apart from a decision on the merits,

Respondent may file a motion for judgment on the pleadings after the answer is filed.

         Before filing the answer, the Respondent shall file those portions of the state court record

needed to adjudicate this case. When the record is filed electronically, the Court’s CM/ECF filing

system will affix a unique PageID number to each page of the record, displayed in the upper right-

hand corner of the page. All papers filed in the case thereafter by either party shall include record

references to the PageID number. Prior to filing the state court record, the Warden’s counsel shall

ensure that any borders on parts of the record (typically, court reporter transcripts) do not obscure

the PageID number when the page is filed.             The record shall be indexed by insertion of

“bookmarks” in the .pdf version of the state court record uploaded to the Court’s CM/ECF system

which display each exhibit and the name of that exhibit in the record.

         As required by Fed.R.Civ.P. 5, a complete copy of the answer and state court record with

the PageID numbers and “bookmarks” must be served on Petitioner at the time of filing.

         Petitioner may, not later than twenty-one days after filing of the answer, file and serve a

reply to the answer.

         The Clerk is ordered to serve the Petition on Respondent and the Attorney General of Ohio,

Habeas        Corpus      Unit      of      the       Corrections       Litigation     Section       c/o

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov



February 8, 2019.

                                                                     s/ Michael R. Merz
                                                                    United States Magistrate Judge



                                                  2
